OFFICE   OF THE ATI’ORNEY GENERAL     OF TEXAS
                          AUSTIN




HonorableW. A. Davie
State llegirtlrrv
               of Vltbl Statfrtlar
Iorar Mate ,Bobrdof Eealth
Awtln.  Zexar
Dear lllat




         Your VPitten                         thlr department,
dated Nbrah 21, 1941,                         ha6 been received
and aon81dered.




                             r) you to ooaulder
                             flaate, aad adtim
                            aertifiaafe   bhould



                   ed by the 2eur   Leglelature    In


             1939, the 46tb Leglulatum, parsed Houm Bill lo*
          7 , the oaptioa of whiab Aat reads aa iollovrt
614 (Pp.346
         "An Aat ameadlngSeations14 8nd 1.8of
                                                              .    !533


HonorableV. A. LIevIa,Page 2


    QupteP 41 of the A&8 of the FortiethLeg-
    Iglatur6,First Oalled &88ion, 00 a8 to
    providefor the flllag of the birth record
    of an adoptedohlld fn the loaal reglstrar'r
    offlae;and providingfor a ahsagela the
    bLrth reoord of a oatId vhea that ahlld la
    legltIm8tIred by the marrlageof It8 mothms
    and 80 a8 to provide for the reglstratfan
    of a birth or death that ha8 not prevIou8ly
    been reglrtered~aad decrlarlng an emergeaoy."
           The above Aet in additionto nmndIng Seation14 ii80
amended8ectlon18   of Chapter 41 of the Aatr of the 40th Lieglr-
lature,Piret   Caled 8688ion (8hovnIn Veraon 01~11 Matutor
a8 Art10104477, Rule 51r). &ctloa 18 nov prOYid68 In part a8
fpllovrr
         “And provided  further,that        01tir;m
    of the State of 2exar.wlohlag tb "T ii 0 the
    recordof m birth or death, not prevlou8ly
    reglstwad, amy sutmlt to the Prohte Court
    la the aotuaty vhere the birth or death oa-
    aurred,a reoord of that birth or death vrit-
    ten on the adoptedform of birth and death
    oertlfiaater.2he certlflcate shallbe
    rubrtaatlated  by the affidavitof the medlcbl
    e&ten&& prerentat the time       of the birth,
    or in case of death, the affldaoltOS the
    phy~lolanlast la attendmoe upoa the de-
    oeaasd, or the uadertaker   vho buried the
    body. When the affidavitof the medloal
    attemdantor und6rtelce~   oaauotb6 8eau.r6d,
    the Sertlfleate8hal.l  be supportedby the
    affidavitof mme person u2ravaa acquainted
    with the feat8 aurroundlngth6 birth OF
    death,at the tins the birth oc death w-
    aurred, with a ssoond affldavlt    of 8cm8
    pemun who 20 a6qualated pith the fact8
    aQrmw&q      the birth or death and vho Is not
    relatedto the ladlvldual    by blood or marrlsge.
    2heProbnte Mart ahallmquire nrohothar in-
    fomtion or evldenaea8 may be deemedneoe8-
    rary to ertabllahthe oltimnrhip of.the
    ladlvidu8lfIlIng the oortlflaata,     aml the
     truthfulness of the crtatementrmade la that
     reaord. The Clerk of the aaid Court shall
     forunrdthe aertlfloatoto the State Bureau
     of Vital UtatI8tlo8vlth an order from the
     Court to th6 State l?egIstrar
                                 that the
                                                              :,
                                                               .. 534
                                                             ‘.,



Honomble V. A. ,&via, Page 3


     recordbe, or b. not, aoaepted. 2he lItate
     Regirtr8r IS lutho~lred to 8ocept the certi-
     flaate vhen verified In the above me‘c,
     and rhall issue certified aople8 of SUCh
     records a8 provided for In beotloa 21 of thl8
     hot.   Suoh aertlfied cop108 shall be prim
     faole evldenoe In all Courts and plaoes of
    .th8 faots stated thereoa. The State Bureau
     Of Vital Stati#tiOS  Sh811 fUI'Ili8hth6 fON
     upon vhIch 8uoh reeorde are filed, 8nd no
     other form &all be \?8edfor,thrt purpose.*
          ft vi11 be noticed ihat the p&ate   aourt is given
aonslderable latitude, b7 the above quoted Statute, to deter-
nine the truthf%&err or to a8aertal.niPtonmtlon~neaea8ar7 to
                          and the birth or death of an7 persoa
                            Thl8 pYXXIoa~          rtatute ap-
                                 app1Ioabl.eto the establlsh-
ment of the blpth or death of a altl8en that has not been reg-
%ste*ed prevlou817. The statute, it 8eems to u8, clear17 pro-
vider that the State Registrar shall aaoept for regl8tratlon
th8 certificate and reoord from the probate murt, In such
canes, provided the oertlflcate 18 verified in the 8mnneP PO-
wired by the above ektute and 1s upon forma approved by the
State Bureau of vita% St&iStiOS.

          We believe the 8plrlt of the lav and the Legislative
intention18  menlfeqt In the phrase used la the ml'gellC7 e1ause
Of the Act referredto above, vhIah rays in pm-t "that the prer-
ent lar do08 not~deflaItel7 define lasthod b7 vhioh birth and
death, not prevlou8l7       ed m7 be reglstemd.'    Ob~lou817
the purpone of the nev Act Section 18, a8 ueaded) vao Intended
to Provide a mean8            of regl8tratIon whloh hsd not t&qre-
tofore exl8ted. We sea find nothIng In the hat~whioh yould Indi-
                            defeat a registration made ln aom-

           We ~llcrve-t~~uertifiosts I8 duly verified ln the
*a nndr r eq uir bed
                   yth eltatuteshereIn oltsd, AltbaUgh 7oUr
MPUert and exhlblta do not 887 that the oertlflorte and reoord
are Prerented on forms rpproved by the State Btuwau of Vital
Btati8tlom, ve aamume that                          prOPer nnd
                            the fOF4LSrubmltted (Lr'b
h@mS been duly approvqd'and this opinion $8 vrltten upon such
a88umptlon.
                                                            y-   535

               . Davi8, Page 4



          ?OB ti Of the Maeons diSCUS~#d VO am Of th0 Opinion
end 70~ are SO edvised that the StateReglatrarof Vitrf Statis-
ties is authorixedand shouldaccept and file the oertifloate
and reoord la the oase referredto la your lnqulrg.
           Ye trunt that ve have f’ull7SnxwerQdyour inquiry.
                                       Very truly 7oure
       m    AFR 16, 1941
                                   A2’fOlWEX
                                           OBRERAL OPTEUS



   ATTORNEY GENERAL